Citation Nr: 1200938	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of injury to left hand and wrist.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1980 to March 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of injury to left hand and wrist, on the basis that new and material evidence had not been received.

In May 2010, the Board remanded the matter to afford the appellant an opportunity for a hearing.  Later that same month, the appellant withdrew his prior request for a Board hearing, in writing.

In August 2010, the Board found new and material evidence to reopen the appellant's claim, and remanded the reopened claim for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The appellant failed to report for a scheduled VA examination in July 2011 and offered no good cause for his failure to report.  


CONCLUSION OF LAW

The reopened claim of service connection for residuals of injury to left hand and wrist is denied.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2007 and August 2010 letters, the RO or VA's Appeals Management Center (AMC) notified the appellant of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the November 2007 letter, the RO specifically notified the appellant of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  As will be discussed in greater detail below, VA arranged for a VA examination in connection with the claim on appeal, although the Veteran failed without good cause to report for that examination.  An August 2010 letter also informed the appellant that his claim could be denied if he failed to appear for scheduled examinations.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained, and that this case has been developed to the extent possible under the circumstances.

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the August 2010 decision promulgated by the Board, the Board reopened the Veteran's previously denied claim of service connection for the residuals of an injury to the left hand and wrist, and the reopened claim was remanded for additional development.   

The Board's August 2010 remand required an examination for purposes of obtaining a competent etiology opinion as to any current left hand and wrist disability, in conjunction with the reopened claim for service connection.  Following the Board's remand, a VA medical facility attempted to schedule the appellant for an examination as directed, but the appellant did not report for the examination scheduled in July 2011.

The duty to assist the appellant in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The United States Court of Veterans Affairs (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In this case, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the appellant provided any rationale showing good cause explaining why he failed to report for the examination. 

The Board recognizes that a notice letter regarding the scheduled VA examination is not of record.  However, the report from the VA medical facility notes that the appellant failed to report for the scheduled examination, and there is otherwise no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication  Furthermore, the July 2011 SSOC also informed the appellant of his failure to report and there being no showing of good cause in the record for his failure to report.  There is no record in the claims folder of a response from the appellant or his representative.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for his VA examination.  For these reasons, Board finds that the reopened claim of service connection must be denied as contemplated by the provisions of 38 C.F.R. § 3.655(b).


ORDER

Service connection for residuals of injury to left hand and wrist is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


